Citation Nr: 1449357	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  09-03 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to a compensable rating for left ear hearing loss disability.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to August 1976. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which denied the claim. 

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in December 2010.  A transcript of this hearing has been associated with the Veteran's VA claims folder.  

In March 2011, the Board issued a decision remanding the matter to the Agency of Original Jurisdiction (AOJ).  The matter has been returned to the Board.  

The Veteran's claims folder reflects that, in February 2014, he appointed the service organization listed on the title page of this decision to represent him before VA, although he had previously been represented by another service organization.  

The Veteran's record before the VA consists of a paper claims folder as well as electronic records located in Virtual VA/VBMS.

The issues of entitlement to increased ratings for bilateral knee and a back disability, as well as service connection for an eye disability and chronic sinusitis have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The appeal is REMANDED to AOJ.  VA will notify the appellant if further action is required.



REMAND

The Board's review of the record reveals that further development is warranted. 

At the hearing before the undersigned, the Veteran requested that his claim be considered under 38 C.F.R. § 3.321 (2013) for extraschedular consideration.  Specifically, he testified that he has manifestations of his left ear hearing loss that are not adequately addressed by the VA's rating schedule.  He noted and the record reflects that he has a bone anchored hearing aid in the left ear since 2007 and a completely in canal hearing aid in the right ear.  He credibly testified that he is dependent on lip reading and explained that most words sound like a murmur.  His job involves working around loud machines and answering phones thus the hearing loss makes it difficult.  He is now unable to grow hair on the spot where the bone anchored hearing aid is on his head.  

He reports hearing difficulty in most situations, though it is not argued that the results of his May 2011 VA audiological examination are invalid.  During that examination, his left ear hearing loss was characterized as moderately severe to profound mixed hearing loss.  Nonetheless, the results of the examination yielded audiogram results resulting a noncompensable scheduler rating.  Both the testimony and the VA audiologist's findings suggest that the Veteran's hearing loss significantly affected his occupation.  The representative has urged that these effects on his occupation are not wholly contemplated by the rating schedule criteria.  Nonetheless, the issue of extraschedular consideration was addressed by the AOJ on remand.  

On remand, this matter should be referred to the Director of Compensation and Pension Service for extraschedular consideration.  In this regard, the Under Secretary for Benefits or the Director of Compensation and Pension Service must be advised to consider May 2011 VA examiner's assessment and the Veteran's testimony that the Veteran's hearing loss disability had significant effects on his occupation.  In his hearing, the Veteran stated he would have difficulty interacting and hearing instructions and the phone in the presence of background noise or in a group of people due to his loss of hearing sensitivity and his ability to read lips.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should refer the matter of entitlement to a compensable disability rating for left ear hearing loss to the Director of Compensation and Pension Service for extraschedular consideration under the provisions of 38 C.F.R. § 3.321(b)(1).  The referral should be accompanied by a full statement as to the Veteran's service-connected hearing loss disability and all other factors having a bearing on this issue, to include the disability's effects on his occupation.

2.  The RO should also undertake any other development it determines to be warranted.

3.  Then, the RO should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



